IN THE SUPREME COURT OF PENNSYLVANIA




                           : NO. 482
IN RE:
                           :
REAPPOINTMENTS TO CRIMINAL : CRIMINAL PROCEDURAL RULES DOCKET
                           :
PROCEDURAL RULES COMMITTEE :




                                      ORDER


PER CURIAM


         AND NOW, this 30th day of November, 2016, John P. Delaney, Jr., Esquire,

Philadelphia, and Brian W. Perry, Esquire, Dauphin County, are hereby reappointed as

members of the Criminal Procedural Rules Committee for a term of three years

commencing January 1, 2017.